Citation Nr: 0910247	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, in which service connection for 
hepatitis C was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in February 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law 
Judge that he believes he contracted hepatitis C during 
active service as the result of air gun vaccinations.  He 
testified that he observed that the air guns were not cleaned 
after each use and often there would be blood on them from 
the service members who had previously been inoculated.  On 
those occasions he saw the medical personnel wipe the air 
gun, the rags used were already soiled.

The record contains the statement of a VA examiner who 
examined the Veteran in December 2005.  The examiner stated 
he could offer no opinion, as he was not aware of air gun 
inoculations in the military or the risk factor for 
transmission of hepatitis C virus infection.  This is not an 
adequate examination for the purposes of adjudicating the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the Veteran so that he may 
make attempts to procure the records on 
his own.

2. Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and 
etiology of the claimed hepatitis C. The 
claims folder, a copy of this remand, and 
a copy of the February 2009 hearing 
transcript must be provided to the 
examiner in conjunction with the 
examination.  

The examiner should identify all possible 
risk factors the veteran was exposed to 
and provide the following opinion:  is it 
as least as likely as not that the 
diagnosed hepatitis C is in any way 
related to the Veteran's active service, 
including the use of air gun for 
vaccinations or, in the alternative, had 
its onset during his active service.

If the examiner concludes that hepatitis 
C is not related to service, he or she 
should specify the non-service related 
risk factors which he or she believes to 
be the cause.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential, 
readjudicate the Veteran's claim for 
service connection for hepatitis C, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran is cautioned that 
failure to appear for VA examination without good cause could 
result in the denial of his claim. 38 C.F.R. § 3.655. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The Board intimates no 
opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


